EXAMINER’S COMMENT AND REASONS FOR ALLOWANCE
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Comment
The amendment and arguments submitted 10/18/2021 are acknowledged and fully considered. The amendment overcomes the objections of record and applicant’s arguments overcome the refusal of record under 35 U.S.C. 103.
 
Reasons for Allowance
The examiner notes that the appearance of the claimed design, showing a rectangular siding panel with multiple evenly wide strips running the length of the panel and having a wood grain-like appearance to each strip, which are shown separated by a recessed channel, is similar in appearance to the design taught by the combination of references relied upon in the refusal under 35 U.S.C. 103 given in the Office action dated 7/19/2021. However, as noted in applicant’s arguments, submitted 10/18/2021, the distinct combination of the fine wood grain pattern on the outer two strips of the panel, in combination with the coarse grain pattern on the center strip, along with the particular variation of color shown within each strip, as shown in the claim, makes the design patently distinct from the combination of references relied upon in the refusal given 7/19/2021. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Patent Examiner, Art Unit 2911
Date: 11/3/2021